



EXHIBIT 10.11


CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT


In consideration of the covenants undertaken and releases contained in this
Confidential Separation and General Release Agreement (this “Agreement”), Mark
P. Long (“Executive”) and Western Digital Technologies, Inc., a Delaware
corporation, including its parent company and any related entities and
subsidiaries (collectively referred to as “Western Digital”), agree as follows:
1.Separation from and Termination of Employment. Executive’s employment with
Western Digital and its affiliated and subsidiary businesses will terminate for
all purposes effective June 15, 2019 (“Separation Date”). Executive hereby
confirms his resignation, effective as of the Separation Date, from his
positions with Western Digital and any of its affiliates and subsidiaries unless
provided for sooner in a separate written agreement between Executive and
Western Digital. All salary, compensation, benefits and perquisites of
employment ceased as of the Separation Date. Executive represents and agrees
that he submitted his final expense report, if any, prior to the Separation
Date, which Western Digital shall reimburse (to the extent not previously paid)
in the ordinary course of business. Within thirty (30) days following the
Separation Date, Executive shall receive payment in an amount equal to (a) all
final amounts owed to Executive for Executive’s regular and usual base salary
(if any), and (b) all final amounts owed to Executive for Executive’s earned and
accrued but unpaid bonuses (if any), in accordance with the terms of the
applicable bonus plan (in each case to the extent not previously paid).
Executive is not required to sign this Agreement in order to receive the
compensation and expense reimbursement described in this Section 1. All payments
due to Executive from Western Digital after the Separation Date shall be
determined under this Agreement.
2.Separation Benefits.
(a)    The benefits (“Separation Benefits”) provided under Section 2 of this
Agreement are intended to be consistent with the Western Digital Corporation
Executive Severance Plan, as such plan may be amended from time to time.
Provided that Executive executes and delivers this Agreement to Western Digital
and does not revoke this Agreement within the seven (7) day revocation period
following the date Executive signs this Agreement (no earlier than the
Separation Date) Western Digital shall pay or provide, as the case may be, the
following Separation Benefits:
A.
Severance Benefit. Executive will receive a cash lump sum payment of One Million
Three Hundred Fifty Thousand Dollars ($1,350,000), less standard withholdings
and authorized deductions, which payment shall be made on or within thirty (30)
days following the Separation Date (“Severance Payment”).

B.
COBRA Payment. Executive shall receive a cash lump sum payment of Twenty Three
Thousand, Four Hundred Fifty Four Dollars ($23,454), which represents a payment
equal to the equivalent of eighteen (18) months’ payment for health care
continuation costs under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) (“COBRA Payment”) (presently estimated at $1,303 per month), less
required tax withholdings and authorized deductions. Such payment shall be made
on or within thirty (30) days following the Separation Date. Executive
understands that Executive remains responsible for working with Western
Digital’s outside benefits administrator to elect COBRA benefits and must timely
elect coverage in order to be eligible for COBRA benefits, should Executive
elect COBRA. A COBRA election form and enrollment package will be mailed to
Executive’s home address approximately two weeks after the end of the month in
which Executive’s Separation Date





--------------------------------------------------------------------------------





occurs. Enrollment is not automatic. Executive understands that Executive must
apply within sixty (60) days after the Separation Date or the date of
Executive’s notification letter, whichever is later, or Executive will forfeit
Executive’s right to COBRA coverage.
C.
STI Bonus. Executive acknowledges and agrees that, except as set forth in this
Section 2(a).C., he has been paid all bonuses he is owed by Western Digital
through the Separation Date. For the STI bonus for the Fiscal 2019 bonus cycle,
Executive shall receive a payment in the amount of Seven Hundred Eleven
Thousand, Five Hundred Sixty Three Dollars ($711,563), less standard withholding
and authorized deductions, which represents a payment equal to Executive’s
prorated bonus opportunity (through the Separation Date) under the STI for the
Fiscal Year 2019 bonus cycle, assuming 100% of the performance targets are met
regardless of the actual funding by Western Digital. Such payment shall be made
on or within thirty (30) days following the Separation Date. Except as set forth
in this Section 2(a).C., Executive will not be entitled to additional payments
under the STI.

D.
Stock Options. Executive’s stock options granted by Western Digital that were
outstanding on the Separation Date shall vest and become exercisable as of the
Separation Date as to any such stock options that would have vested after the
Separation Date if Executive had remained employed with Western Digital through
December 15, 2019. Any such stock option that remained unvested as of the
Separation Date after giving effect to the acceleration contemplated by the
preceding sentence terminated as of the Separation Date and Executive shall have
no further right with respect thereto or in respect thereof. Notwithstanding
anything to the contrary herein, the exercisability of Executive’s outstanding
vested and exercisable stock options (including any stock options that
accelerated pursuant to the first sentence of this paragraph) as of the
Separation Date shall continue to be governed by the stock incentive plans and
stock option agreements applicable to such options. To the extent that any stock
option is vested and exercisable by the Executive on the Executive’s Separation
Date, it may be exercised by the Executive at any time within three months
following the Executive’s Separation Date (subject to earlier termination at the
end of the option term or in connection with a change in control of Western
Digital as provided in the applicable option documentation).  Any stock option,
to the extent it is exercisable for the three-month period following the
Executive’s Separation Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-month period and
Executive shall have no further right with respect thereto or in respect
thereof.

E.
Stock Units. Executive’s Western Digital stock units granted prior to August 30,
2018 that were subject to only time-based (as opposed to performance-based)
vesting requirements and were outstanding and unvested on the Separation Date
shall vest and become payable as of the Separation Date as to any such stock
units that would have vested after the Separation Date if Executive had remained
employed with Western Digital through December 15, 2019. Executive’s Western
Digital stock units granted on August 30, 2018 that were subject to only
time-based vesting requirements and were outstanding and unvested on the
Separation Date will vest and become payable on January 1, 2020 as to any such
units that would have vested after the Separation Date if Executive had remained
employed with Western Digital through December 15, 2019. All outstanding stock
units held by the Executive shall continue to accrue dividends until such stock
units are paid and settled. Stock unit payments will be subject to applicable
tax withholding in accordance with the applicable award terms and conditions.
Any stock unit that remained unvested as of the Separation Date (and is not to
vest on January 1, 2020) after giving effect to the acceleration contemplated by
the preceding provisions of





--------------------------------------------------------------------------------





this Section 2(a).E terminated as of the Separation Date and Executive shall
have no further right with respect thereto or in respect thereof.
F.
Performance Stock Units. Executive’s Western Digital performance stock units
(“PSUs”) granted on September 17, 2015 that were outstanding and unvested as of
the Separation Date shall vest and become payable with respect to the number of
stock units previously credited with respect to the award by the Compensation
Committee of the Board of Directors of Western Digital in the ordinary course
(as well as any accrued dividend equivalents thereon, to the extent applicable),
in accordance with each applicable Notice of Grant of Performance Stock Units
and Performance Stock Unit Award Agreement – Executives and Standard Terms and
Conditions for Performance Stock Unit Awards – Executives. In addition,
Executive’s PSUs granted on August 2, 2017 that were outstanding and unvested as
of the Separation Date shall vest and become payable at the target number of
stock units subject to the award (as well as any accrued dividend equivalents
thereon, to the extent applicable) in accordance with the applicable Notice of
Grant of Stock Units and Performance Stock Unit Award Agreement – Executives and
Standard Terms and Conditions for Performance Stock Unit Awards – Executives. In
addition, Executive’s PSUs granted on August 30, 2018 that were outstanding and
unvested on the Separation Date shall be prorated and will become vested and
payable on August 30, 2021 (the scheduled vesting date) with respect to the
number of stock units credited by the Compensation Committee of the Board of
Directors of Western Digital in the ordinary course (as well as any accrued
dividend equivalents thereon, to the extent applicable), and prorated as
referenced above, in accordance with the Notice of Grant of Performance Stock
Units and Performance Stock Unit Award Agreement (for each Financial and TSR
Measures) and Standard Terms and Conditions for Performance Stock Unit Award
(for each Financial and TSR Measures). All outstanding PSUs held by the
Executive shall continue to accrue dividends until such PSUs are paid and
settled. PSU payments will be subject to applicable tax withholding in
accordance with the applicable award terms and conditions. Any PSUs that
remained unvested as of the Separation Date (and are not to vest on August 30,
2021) after giving effect to the acceleration contemplated by the preceding
provisions of this Section 2(a).F terminated as of the Separation Date and
Executive shall have no further right with respect thereto or in respect
thereof.

G.
Outplacement Services. Executive shall receive Tier I Executive Outplacement
Services for a period of twelve (12) months to be provided by a vendor approved
by Western Digital, at Western Digital’s sole discretion, for the use of
Executive only (“Outplacement Services”). These services are not transferable or
assignable to any other person. Executive is not entitled to the cash value of
these services, which must be commenced within 30 days of the Separation Date.
If tax withholding is required with respect to the Outplacement Services,
Executive will make arrangements satisfactory to Western Digital to satisfy such
withholding obligations.

H.
Insurance and Indemnification. For matters related to Executive’s tenure with
Western Digital, Executive shall continue to be (a) an insured person under
Western Digital’s Director and Officer Insurance Policy and (b) entitled to
indemnification from Western Digital to the greatest extent permitted by law.

I.
Notwithstanding anything to the contrary herein or in any other plan, agreement
or arrangement, Executive shall not be entitled to any further additional or
continued vesting as to any stock option, stock unit, PSU or other equity or
equity-based award on or following the Separation Date except as expressly
provided in Sections 2(a).D-F above, and the





--------------------------------------------------------------------------------





Separation Date shall be deemed to be Executive’s “Separation Date” (or any
similar applicable defined term) for purposes of any outstanding stock option,
stock unit, PSU, or other equity or equity-based award agreements.


(b)    By signing this Agreement, Executive acknowledges and agrees that
Executive shall not accrue or be entitled to any payments or benefits beyond the
Separation Date except for the Separation Benefits listed in Section 2(a) of the
Agreement. Executive acknowledges that the Separation Benefits are an additional
benefit beyond that to which Executive is entitled to, and given in
consideration for Executive’s promises in this Agreement, and that such
Separation Benefits are contingent upon Executive’s execution of and not
revoking this Agreement. The Separation Benefits are inclusive of any and all of
Executive’s incurred or alleged fees, expenses, and/or costs which relate in any
way to Western Digital, including attorney’s fees.


(c)    The amount of the Severance Payment, COBRA Payment, and the STI bonus
payment provided for in Section 2(a).C and (if required under applicable tax
law) the amounts paid or provided as the Outplacement Services, will be reported
on Executive’s Form W-2 as income for Executive in the applicable year. In
addition, amounts relating to the vesting or payment of stock units and PSUs, as
well as amounts relating to the exercise of certain stock options, will be
reported on Executive’s Form W-2 as income in the applicable year.
3.General Release By Executive
A.
Executive understands and agrees that, by signing this Agreement, in exchange
for the Separation Benefits that Executive will receive under Section 2(a)
above, Executive is waiving, releasing and discharging, and promising not to
sue, Western Digital Corporation and each and all of its divisions,
subsidiaries, parents, predecessors, successors, assigns, and affiliated or
related corporations and entities, past and present, including but not limited
to Western Digital Technologies, Inc., Western Digital (Fremont), LLC, WD Media,
LLC, and HGST, Inc., as well as each and all of its and their owners, trustees,
officers, directors, managers, shareholders, members, partners, administrators,
fiduciaries, representatives, attorneys, assignees, successors, insurers,
benefit plans, agents and employees, past and present, and each of them
(collectively, “Released Parties”), from and with respect to any and all claims,
wages, demands, actions, class actions, rights, liens, agreements, contracts,
covenants, suits, causes of action, charges, grievances, obligations, debts,
costs, expenses, penalties, attorneys’ fees, damages, judgments, orders and
liabilities of any kind, known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, arising out of or in any way connected with
Executive’s employment relationship with, or the termination of Executive’s
employment with, any of the Released Parties, including but in no way limited
to, any act or omission committed or omitted prior to the date of execution of
this Agreement. This general release of claims includes, but is in no way
limited to, any and all wage and hour claims, claims for wrongful discharge,
breach of contract, violation of public policy, tort, or violation of any
statute, constitution or regulation, including but not limited to any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of 1990, the
Older Workers Benefits Protection Act (“OWBPA”), the Fair Labor Standards Act
(“FLSA”), the federal Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and Cal-COBRA, the Immigration and Nationality Act section 1324a, the
federal Worker Adjustment and Retraining Notification Act (“WARN”), California
WARN Labor Code sections 1400 et seq., the California Fair





--------------------------------------------------------------------------------





Employment and Housing Act (“FEHA”), the Family and Medical Leave Act of 1993
(“FMLA”), the California Family Rights Act (“CFRA”), the California Labor Code
and Industrial Welfare Commission Wage Orders, or any other federal, state or
local laws, regulations or ordinances, and any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, or disability, and every type of relief
(legal, equitable and otherwise) available to Executive, from the beginning of
time to the date Executive signs this Agreement.
B.
The foregoing release does not extend to Executive’s right to receive (i) any
vested rights or benefits under the terms of any “employee benefit plan,” as
defined in Section 3(3) of ERISA or any Western Digital nonqualified deferred
compensation plan; (ii) Executive’s vested rights, if any, under any stock
option grant or stock award pursuant to the terms of such grant agreement or
applicable equity award plan; (iii) indemnification under California Labor Code
§ 2802 California Corporations Code §317, Western Digital’s by-laws, any
indemnification agreement between Western Digital and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for Western Digital or any of the Releasees; (iv) the payments and
benefits set forth in this Agreement; or (v) any other rights or claims under
applicable federal, state or local law that cannot be waived or released by
private agreement as a matter of law. Executive understands that nothing in the
release shall preclude Executive from filing a claim for unemployment or workers
compensation insurance. Executive further understands that nothing in this
Release or Agreement, including the provisions addressing General Release by
Executive, Litigation and Investigation Cooperation, and/or confidentiality
obligations, is intended to or shall limit, prevent, impede or interfere with
Executive’s participation in government investigations, testifying in
proceedings brought by a government agency regarding the Company’s past or
future conduct, or voluntarily communicating, without prior notice to or
approval by the Company, with the government (including, but not limited to,
government agencies such as the Securities and Exchange Commission, Equal
Employment Opportunity Commission, and the National Labor Relations Board) about
a potential violation of law or regulation. Notwithstanding the above, unless
otherwise prohibited by law, by signing this Agreement, Executive expressly
acknowledges and agrees to release and waive any right to claim or recover, and
will not accept, any form of monetary or other damages or any other form of
relief from Western Digital in connection with any charge, complaint, or lawsuit
filed by Executive or by anyone else on Executive’s behalf, for any released
claims.

C.
This general release applies to claims or rights that Executive may possess
either individually or as a class member, and Executive waives and releases any
right to participate in or receive money or benefits from any class action
settlement or judgment after the date this Agreement is signed that relates in
any way to Executive’s employment with Western Digital.

D.
This general release is binding on Executive’s heirs, family members,
dependents, beneficiaries, executors, administrators, successors and assigns.

E.
The obligations stated in this general release are intended as full and complete
satisfaction of any and all claims the Executive has now or has had in the past.
By signing this general release, Executive specifically represents that
Executive has made reasonable effort to become fully apprised of the nature and
consequences of this general release, and that Executive understands that if any
facts with respect to any matter covered by this release are found to





--------------------------------------------------------------------------------





be different from the facts Executive now believes to be true, Executive accepts
and assumes that risk and agrees that this general release shall be effective
notwithstanding such differences. Executive expressly agrees that this release
shall extend and apply to all unknown, unsuspected and unanticipated injuries
and damages.
F.
Executive represents and warrants that neither Medicare nor Medicaid has made
any payment for medical services or items pursuant to 42 U.S.C. § 1395y and the
corresponding regulations, or otherwise, relating to the Released Matter.
“Released Matter” means any released accident, occurrence, injury, illness,
disease, loss, claim, demand, damages, or matter that is subject to this
Agreement and the releases herein. Executive acknowledges and agrees that
neither Western Digital nor any of the Released Parties has any obligation or
responsibility to reimburse Medicare, Medicaid, the Centers for Medicare and
Medicaid Services, or any other entity or person for any past or future injury
related medical expenses that have arisen or may hereafter arise out or relate
in any way to the Released Matters. Executive acknowledges and agrees that it is
Executive’s responsibility alone to reimburse such entities for any payments
made on their behalf for such past or future medical expenses, if any, and
Executive agrees to indemnify and hold harmless Western Digital and the Released
Parties from any and all claims, demands, liens, subrogated interests and/or
causes of action of any nature or character that have been or may in the future
be asserted by Medicare and/or Medicaid and/or persons acting on behalf of
Medicare and/or Medicaid concerning medical, hospital, or other expenses arising
of the Released Matters, or concerning any claim based on inaccurate or
inadequate information provided by Executive concerning Executive’s status as a
Medicare or Medicaid beneficiary.



G.
Executive promises not to pursue any claim that Executive has settled by this
release. If Executive breaks this promise, Executive agrees to pay all of
Western Digital’s costs and expenses (including reasonable attorneys’ fees)
related to the defense of any claims. Executive understands that nothing in this
Agreement shall be deemed to preclude Executive from challenging the knowing and
voluntary nature of this release before a court or the Equal Employment
Opportunity Commission (“EEOC”), or from filing a charge with the EEOC, the
National Labor Relations Board, or any other federal, state or local agency
charged with the enforcement of any employment laws. Executive expressly
acknowledges and agrees, however, that, by signing this release, Executive is
waiving the right to, and will not accept, any form of monetary or other damages
or any other form of relief from Western Digital based on claims asserted in
such a charge or complaint.

4.1542 Waiver. It is Executive’s intention in signing this Agreement that the
general release of claims should be effective as a bar to each and every claim,
demand and cause of action stated above. In furtherance of this intention,
Executive hereby expressly waives any and all rights and benefits conferred upon
Executive by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
referred to above. SECTION 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”




--------------------------------------------------------------------------------







Executive acknowledges and understands the significance and consequence of such
release and such specific waiver of SECTION 1542
5.Acknowledgements. Executive acknowledges and agrees that Executive has not
suffered any on-the-job injury for which Executive has not already filed a
claim. Executive has not been retaliated against for reporting any allegations
of wrongdoing by Western Digital or its officers, including any allegations of
corporate fraud.
6.Waiver of Rights Under Age Discrimination in Employment Act of 1967. Executive
expressly acknowledges and agrees that, by entering into this General Release,
Employee is waiving and releasing any rights or claims that Executive may have
arising under the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, which may have arisen on or before the date of execution of this
General Release, and that this waiver and release is knowing and voluntary.
Executive also expressly acknowledges and agrees that: (a) In return for this
waiver and release, Executive will receive consideration, i.e., something of
value, beyond that to which Executive was already entitled before entering into
this General Release; (b) Executive is hereby advised in writing by this General
Release to consult with an attorney before signing this General Release; (c)
When given a copy of this General Release, Executive was informed that Executive
had twenty-one (21) days within which to consider it; and (d) Executive was
informed that Executive has seven (7) days following Executive’s execution of
this General Release in which to revoke its execution, and that this General
Release will not become effective or enforceable until the revocation period has
expired. If Executive revokes the General Release during the seven-day
revocation period, this General Release shall become null and void. In the event
Executive signs this General Release and returns it to Western Digital in less
than the 21-day period identified above, Executive hereby acknowledges that
Executive has freely and voluntarily chosen to waive the time period allotted
for consideration of this General Release. As explained above, Executive may
revoke this General Release in its entirety during the seven (7) days following
Executive’s execution of it. Any revocation of this General Release must be in
writing and received by Western Digital, during the seven-day revocation period.
This General Release will become effective and enforceable seven (7) days
following execution by Employee, unless Executive revokes it during the
seven-day period consistent with the terms of this Section. The parties agree
that no change to this General Release, whether material or immaterial, will
restart the running of the twenty-one (21) day period. In the event that
Executive exercises Executive’s right of revocation during the seven-day
revocation period, neither Western Digital nor Executive will have any
obligations under this General Release. Nothing in this Paragraph prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.
7.Executive is hereby advised (a) to consult with an attorney if Executive
desires prior to signing this Agreement, (b) that this Agreement does not waive
rights or claims that may arise after it is executed by Executive, and (c) that
Executive has twenty-one (21) days in which to consider and accept this
Agreement by signing and returning this Agreement to Western Digital. In
addition, Executive has a period of seven (7) days following Executive’s
execution of this Agreement in which Executive may revoke the Agreement. This
Agreement will not become effective or enforceable until the seven (7) day
revocation period has passed without revocation. If Executive does not advise
Western Digital (by communicating such revocation to the Executive Vice
President and Chief Legal Officer within such seven (7) day period) of
Executive’s intent to revoke the Agreement, Executive has waived the right to
revoke the Agreement, and it will become effective and enforceable.




--------------------------------------------------------------------------------





8.Denial of Liability. This Agreement does not constitute an admission by
Western Digital of any violation of federal, state or local law, ordinance or
regulation or of any liability or wrongdoing whatsoever. Neither this Agreement
nor anything in this Agreement shall be construed to be or shall be admissible
in any proceeding as evidence of liability or wrongdoing by Western Digital.
This Agreement may be introduced, however, in any proceeding to enforce the
Agreement.
9.Confidentiality. Executive agrees that the terms and conditions of this
Agreement shall remain confidential as between the parties and, unless required
by law, Executive shall not disclose them to any other person, other than to
Executive’s legal and financial advisors or members of Executive’s immediate
family, who shall also be advised of its confidentiality and who shall agree to
be bound by this confidentiality agreement. Without limiting the generality of
the foregoing, Executive specifically agrees not to disclose information
regarding this Agreement to any current or former employee of Western Digital.
Executive agrees that disclosure by Executive in violation of the foregoing
shall constitute and be treated as a material breach of this Agreement.
10.Confidential and Proprietary Information. Executive acknowledges that by
reason of Executive’s position with Western Digital, Executive has been given
access to confidential, trade secret, proprietary or private materials or
information regarding Western Digital’s business. Executive represents that
Executive has held all such information confidential and will continue to do so,
and that Executive will not use such information without the prior written
consent of Western Digital. Executive may continue to receive and be entrusted
with confidential material through the Separation Date. In addition, Executive
agrees that Executive’s obligations under the Employee Invention and
Confidentiality Agreement, if Executive is subject to one, or any other similar
Western Digital or Released Party agreement or policy relating to confidential
information, employee inventions, nonsolicitation, noncompetition, or similar
matters to which Executive is now subject (“Surviving Agreements”) continue in
effect per the terms of those agreements. Executive represents that Executive
has returned all confidential, proprietary and trade secret information within
Executive’s possession or control to Western Digital or will make best efforts
to do so on or before the Separation Date. Executive understands that
confidential trade secrets, proprietary information and confidential business
information of Western Digital affects the successful conduct of Western
Digital’s business and its goodwill. Executive hereby acknowledges that the sale
or unauthorized use or disclosure of any confidential, trade secret, proprietary
or private materials or information regarding Western Digital’s business by any
means whatsoever shall constitute “Unfair Competition.” Executive agrees that
Executive shall not engage in Unfair Competition at any time. Executive also
understands that pursuant to the Defend Trade Secrets Act of 2016, 18 USC §
1833(b), Executive shall not be held criminally or civilly liable under any
Federal or State Trade secret law for the disclosure of a trade secret that is
made (a) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
11.Return of Company Property. Executive warrants and represents that Executive
will return all company equipment, including, but not limited to, keys or means
of access to Western Digital’s facilities or parking structures, computers, cell
phones, personal data assistants, and notebooks within Executive’s possession or
control, and not previously delivered to Western Digital, on or before
Executive’s Separation Date. Executive will also return all information,
materials, documents, memoranda, reports, files, samples, books, correspondence,
lists, programs, documentation, and/or other related materials produced as a
result of Executive’s employment with Western Digital (including copies) within
Executive’s possession or control, and not previously delivered to Western
Digital, no later than Executive’s Separation Date. Executive shall be entitled
to retain information about his contacts and shall be permitted to download
information for such contacts (e.g., name, address, telephone number, email
address, etc.) prior to the Separation Date.




--------------------------------------------------------------------------------





12.Non-Solicitation. During my employment with the Company and for a period of
one (1) year following the voluntary or involuntary termination of my employment
for any reason, I shall not (whether on my own or in active concert with anyone
else) directly or indirectly solicit or attempt to solicit (1) any person from
the Company with whom I worked or about whom I learned confidential information
in my employment with the Company, whether such person is an employee, a
consultant, or an independent contractor, to terminate their employment or
engagement with the Company or to become employed by me or any third party; or
(2) any customer of the Company in a manner involving the use of information
which is not legally in the public domain and which is confidential to the
Company. I acknowledge and agree that the foregoing covenants are reasonable and
necessary to protect the Company’s trade secrets and stable workforce. The
foregoing shall not prevent or restrict employment or engagement of any person
as a result of an unsolicited response of such person to a generally circulated
offer of an employment or engagement opportunity.
13.Litigation and Investigation Cooperation. Executive agrees to cooperate with
Western Digital regarding any threatened, pending or subsequently filed
litigation, claims, or other disputes, or in any investigation or proceeding by
any governmental agency or body, involving Western Digital that relate to
matters within Executive’s knowledge or responsibility during Executive’s
employment with Western Digital. Executive has disclosed to Western Digital’s
General Counsel all information within Executive’s knowledge as of the date of
this Agreement related to any pending or threated legal matter with which
Executive has had any direct or indirect involvement. Furthermore, Executive
agrees to cooperate in the prosecution of any claims and lawsuits brought by
Western Digital that are currently outstanding or that may in the future be
brought relating to matters which occurred during or prior to the term of
Executive’s employment with Western Digital. Without limiting the foregoing,
Executive agrees (a) to meet with Western Digital representatives, its counsel,
or other designees at mutually convenient times and places with respect to any
items with the scope of this provision; (b) to provide truthful testimony
regarding same to any court, agency, or other adjudicatory body; and (c) to
provide Western Digital with notice of contact by any adverse party or such
adverse party’s representative, except as may be required by law. Western
Digital will reimburse Executive for all reasonable expenses in connection with
the assistance and cooperation described in this paragraph.
14.Intellectual Property Assistance. Executive agrees to execute every lawful
document that Western Digital requests him to execute (whether or not during
Executive’s employment with Western Digital) in connection with the protection
of Western Digital’s intellectual property rights. Such lawful documents
include, but are not limited to, declarations and assignments including
declarations of inventorship for filing and prosecuting patent applications on
inventions, assignments to show title to such inventions and patent applications
in Western Digital or Western Digital’s designee, and assignments to show title
to works of authorship and applications for copyright registration. Executive
agrees that Executive shall give such further assistance, including but not
limited to information and testimony pursuant to Western Digital’s request
(whether or not after Executive’s Separation Date) in connection with its
defense, assertion, or protection of Western Digital’s intellectual property
rights. Western Digital shall reimburse Executive for all reasonable out of
pocket expenses incurred in providing assistance pursuant to this provision.
15.
Non-Disparagement. Executive agrees that Executive shall not (a) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, Western
Digital, as well as its directors, officers, and employees, past and present,
and each of them, in each such case in his or her capacity as a service provider
to Western Digital, or (b) make any statement or engage in any conduct that has
the purpose of materially disrupting the business of Western Digital. Western
Digital agrees that it shall direct its current Board of Directors (for such
time as they remain on the Board of Directors) its current Executive Officers





--------------------------------------------------------------------------------





(so long as they remain employees of Western Digital) its current public
spokesperson (for such time as he remains an employee of Western Digital to not
directly or indirectly, make or ratify any statement, public or private, oral or
written, to any person that disparages, either professionally or personally,
Executive. In the event Western Digital receives inquiries from potential
employers regarding Executive, Western Digital will provide only Executive’s
dates of employment, position history, and compensation. Executive agrees that
Executive will direct all reference inquiries to HR department (HR Central at
866-823-8775). Nothing herein shall in any way prohibit Executive or Western
Digital from disclosing such information as may be required by law, or by
judicial or administrative process or order or the rules of any securities
exchange or similar self-regulatory organization applicable to Executive or
Western Digital.
16.Repayment Provision Upon Re-employment. Executive agrees to repay Western
Digital a pro rata portion of the Separation Benefits paid to Executive under
Section 2.A. of this Agreement if Executive obtains re-employment with Western
Digital, including any of its related entities, within the period of time after
execution of the Agreement as set forth in Section 2 for which Western Digital
contemplates paying Executive Separation Benefits. For example, if Executive is
paid two weeks of Separation Benefits, but is reemployed by Western Digital one
week after Executive’s Separation Date, Executive must repay one week of
Separation Benefits to Western Digital.
17.Warranty Regarding Non-Assignment. Executive warrants and represents that
Executive has not heretofore assigned or transferred to any person not a party
to this Agreement any released matter or any part or portion thereof and
Executive shall defend, indemnify and hold harmless Western Digital from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.
18.Termination of Relationship. Executive and Western Digital acknowledge that
any employment or contractual relationship between them shall terminate on the
Separation Date, and that they have no further employment or contractual
relationship except as may arise out of this Agreement and Executive’s continued
obligations under the Surviving Agreements.
19.Warranty Regarding Taxes. Executive agrees that Executive shall be
exclusively and fully liable for the payment of any and all federal, state, and
local taxes which may be due, and tax consequences, including interest and
penalties, if any, as the result of the consideration received as set forth
herein. Executive agrees to indemnify Western Digital for, and to hold Western
Digital harmless from, any obligation, liability, taxes, penalties, costs or
attorney’s fees (collectively, the “Tax Liability”) it may incur in connection
with the failure to withhold any tax, social security, FICA, or any other
amounts associated with the above-referenced payment, except to the extent such
Tax Liability directly results from Western Digital’s negligence in connection
with the failure to properly withhold or report any tax, social security, FICA
or other amounts associated with the above-referenced payment. Executive has not
relied upon any advice from Western Digital as to the taxability of any payments
hereunder, whether pursuant to federal, state or local income tax statutes or
otherwise. Executive acknowledges that Western Digital does not make and has not
made any representations regarding the taxability of the payment to Executive,
and Executive has not relied upon any representation or advice by Western
Digital on that subject. It is intended that the terms of this Agreement will
not result in the imposition of any tax liability pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended. This Agreement shall be construed
and interpreted consistent with that intent so as to avoid the imputation of any
additional tax, penalty or interest under Section 409A of the Internal Revenue
Code yet preserve (to the nearest extent possible) the intended benefit payable
to the Executive.




--------------------------------------------------------------------------------





20.Severability and Enforceability. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provision or application and, therefore, the provisions of this Agreement are
declared to be severable. The parties agree that a waiver of a breach by the
other party shall not operate or be construed as a waiver by that party of any
subsequent breach of like or similar kind. No waiver shall be binding unless in
writing and signed by the party waiving the breach.
21.Integration Clause. This Agreement, the Surviving Agreements, and the
applicable equity award plans and award agreements governing outstanding equity
awards (collectively, the “Integrated Agreements”) constitute and contain the
entire agreement and understanding concerning Executive’s employment and the
other matters addressed herein. The parties intend the Integrated Agreements to
be a complete and exclusive statement of the terms of their agreement. The
parties represent and acknowledge that they do not rely and have not relied upon
any representation or statement not set forth in this Agreement. The Integrated
Agreements supersede and replace all prior negotiations and agreements, proposed
or otherwise, whether written or oral, between the parties concerning the
subject matters contained herein. This is a fully integrated document. This
Agreement may be modified only with a written instrument executed by both
parties.
22.Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and facsimile copies of such signed counterparts may be used in
lieu of the originals for any purpose.
23.Advice of Counsel. In entering this Agreement, the parties represent that
they have had the opportunity to seek the advice of counsel of their choosing
prior to executing this Agreement.
24.Attorney’s Fees. The parties agree that each side shall bear their own costs
and any attorney’s fees incurred in connection with this Agreement, other than
as may be set forth in Section 2 above. However, should Executive breach any of
the provisions or obligations of this Agreement, all of which are deemed
material for purposes of this Section 23, Western Digital shall be entitled to
recover from Executive the reasonable attorney fees and costs that Western
Digital incurs in connection with any legal dispute over Executive’s breach of
the Agreement.
25.Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.
26.Cooperation in Drafting. Executive and Western Digital have cooperated in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.
27.Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
28.Arbitration and Governing Law. This Agreement is made and entered into in the
State of California and shall in all respects be interpreted, enforced and
governed under the laws of said State without regard to principles of conflict
of laws.
A.
Provided that Executive has exhausted the claims and appeals procedure of the
Plan with respect to any claim for benefits or for breach of fiduciary duty, any
dispute regarding Executive’s employment with Western Digital or termination of
such employment, and any





--------------------------------------------------------------------------------





aspect of this Agreement (including but not limited to the enforceability,
unconscionability, interpretation, construction, or breach of this Agreement),
shall be governed by the Western Digital Dispute Resolution Agreement, in the
event an enforceable one exists between Executive and Western Digital.
B.
In the event that an enforceable Western Digital Dispute Resolution Agreement
between Executive and Western Digital does not exist, and provided that
Executive has exhausted the claims and appeals procedure previously mentioned in
this paragraph with respect to any claims for benefits or for breach of
fiduciary duty, the following shall apply: Any dispute regarding Executive’s
employment with Western Digital or its termination, and any aspect of this
Agreement (including but not limited to the enforceability, unconscionability,
interpretation, construction, or breach of this Agreement, except as expressly
provided otherwise herein) shall be settled by final and binding arbitration
before a single arbitrator in the county in which Executive worked in accordance
with the JAMS Employment Arbitration Rules and Procedures (“Rules”) as the
exclusive remedy for such dispute, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. A copy of
the Rules can be found at: http://www.jamsadr.com/rules-employment-arbitration.
The arbitration proceedings do not provide for jury trials, but for a hearing
before one independent, neutral arbitrator. Therefore, in agreeing to arbitrate
claims, both Executive and Western Digital and its affiliates are waiving a
trial or hearing before a jury. Any claim shall be brought in the parties’
individual capacity, and not as a plaintiff or class member in any purported or
actual class or collective action proceeding, and accordingly Executive waives
all purported and actual class and collective action claims, unless applicable
law prohibits such waiver, which itself, notwithstanding the foregoing, shall be
a question for a court of competent jurisdiction to resolve. In the event of (1)
a California Private Attorney General Action claim; (2) a purported or actual
class or collective action claim determined to be non-waivable pursuant to
applicable law; or (3) any claim determined to be non-arbitrable pursuant to
applicable law, such claim(s) shall be brought as a civil action and the parties
shall seek such civil action to be stayed pending resolution of all arbitrable
claims in arbitration.

C.
This arbitration provision shall be viewed as a post-employment agreement, with
both Executive and Western Digital splitting equally any fees of the arbitrator
and JAMS.

29.Injunctive Relief. Either party may apply to the arbitrator for preliminary
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Either party also may, without waiving any remedy under
this paragraph, seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights of that party,
pending the establishment of the arbitral tribunal.


//
//
//






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have read and understand the consequences of
this Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.


EXECUTED this 15th day of June 2019.


“EXECUTIVE”
Print Name: Mark P. Long
Signature:     /s/ Mark P. Long            


EXECUTED this 17th day of June 2019.
“WESTERN DIGITAL”


Print Name:     Lori Sundberg                
Title:     EVP and Chief Human Resources Officer    
Signature:     /s/ Lori Sundberg            




